      Case 2:08-cr-00212-TLN Document 702 Filed 03/16/21 Page 1 of 2



1    Timothy E. Warriner, Bar. No. 166128
     Law Office of Timothy E. Warriner
2    455 Capitol Mall, Suite 802
     Sacramento, California 95814
3    Telephone: (916) 443-7141
     tew@warrinerlaw.com
4
     Attorney for Defendant
5    Miguel Edwardo Vasquez, Jr.
6
7                                   UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     No. 2:08-cr-00212-TLN

11                     Plaintiff,
                                                   STIPULATION AND ORDER CONTINUING
12          v.                                     ADMIT/DENY HEARING

13   MIGUEL EDWARDO VASQUEZ, JR.,

14                     Defendant.

15
            It is hereby stipulated by and between the attorney for Mr. Vasquez, Timothy E.
16
     Warriner, and the attorney for the government, Mr. Aaron Daniel Pennekamp, AUSA, that the
17
     admit/deny hearing presently set for March 25, 2021, be continued to April 22, 2021, at 9:30
18
     a.m.
19
            Based upon the above stipulation it is requested that the court move the admit/deny
20
     hearing to April 22, 2021 at 9:30 a.m. The continuance of said hearing is to allow newly retained
21
     defense counsel familiarize himself with the case and obtain necessary documents.
22
23
     Dated: March 15, 2021
24
                                          /s/ Timothy E. Warriner
25
                                          Timothy E. Warriner
26
27
28

                                                     1
      Case 2:08-cr-00212-TLN Document 702 Filed 03/16/21 Page 2 of 2



1    Dated: March 15, 2021
2                                        /s/ Aaron Daniel Pennekamp
                                         Aaron Daniel Pennekamp, AUSA
3
                                         Counsel for the United States
4
5
6
                                                ORDER
7
            Based upon the above stipulation of the parties the admit/deny hearing presently
8
     scheduled for March 25, 2021 is continued to April 22, 2021 at 9:30 a.m.
9
     Dated: March 15, 2021
10
11
12
                                                        Troy L. Nunley
13                                                      United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
